Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Corrada Del Río,
a la cual se une el Juez Asociado Señor Rebollo López.
En el caso de autos se plantean importantes cuestiones en torno a las disposiciones de la See. 7 del Art. Ill de la Constitución de Puerto Rico, L.P.R.A., Tomo 1.
Por los fundamentos que esbozaremos más adelante, disentimos del resultado al que llega el Tribunal en este caso al hacer aplicable las disposiciones de la See. 7, supra, y del Art. 6.012 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3272, más allá de lo que requiere su alcance y al requerir por fíat judicial que se añada un senador a la plantilla electa, en virtud de los resultados de las Eleccio-nes Generales de 1992. De igual forma concurrimos con el resultado tomado el día de hoy, en lo que respecta a la *829permanencia del Senador Sergio Peña Clos en su escaño legislativo.
Los hechos necesarios para adjudicar la controversia planteada ante nos no están en disputa. Como cuestión de hecho, fueron estipulados por las partes ante el foro recurrido.
De lo allí estipulado, y tomando conocimiento judicial de los resultados electorales de los comicios generales de 1992, podemos resumir los hechos más relevantes de la forma siguiente.
Como resultado de las Elecciones Generales de 3 de no-viembre de 1992, los candidatos adscritos al Partido Nuevo Progresista (en adelante P.N.P.) que competían para posi-ciones en el Senado de Puerto Rico obtuvieron veinte (20) escaños; de igual forma, los candidatos adscritos al Partido Popular Democrático (en adelante P.P.D.) obtuvieron seis (6) escaños, y el Partido Independentista Puertorriqueño (en adelante P.I.P.) obtuvo un (1) escaño.
En vista de la certificación que de los anteriores resul-tados cursara la Comisión Estatal de Elecciones (en ade-lante C.E.E.), se activó la disposición contenida en el Art. Ill, Sec. 7 de la Constitución de Puerto Rico, supra. En atención a lo anterior, y en virtud de las disposiciones de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3001 et seq., la C.E.E. procedió a certificar los candidatos adicionales que debían declararse electos en representación de los par-tidos de minoría. A tales efectos, la C.E.E. certificó como electos a los Senadores Sergio Peña Clos y Eudaldo Báez Galib. Ambos Senadores prestaron sus juramentos y se desempeñan en las funciones correspondientes a su cargo.
El 12 de octubre de 1993 el Senador Peña Clos notificó al Senador Miguel Hernández Agosto, Presidente del P.P.D. y portavoz de dicho partido en el Senado, y al Sena-dor Roberto Rexach Benitez, Presidente del Senado de Puerto Rico, que había decidido abandonar el caucus del *830P.P.D. para considerarse desde ese momento como un sena-dor independiente.
El 6 de febrero de 1995 el P.P.D., conjuntamente con los siete (7) Senadores afiliados a dicha colectividad, presenta-ron la demanda que origina el recurso ante nos. En sínte-sis, solicitaron del tribunal de instancia que se expulsara al Senador Peña Clos y que se ordenara a la C.E.E. a cer-tificar un escaño adicional conforme lo dispone la Ley Electoral de Puerto Rico y la Constitución. En este aspecto so-licitaron que se le permitiese al P.P.D. certificar al candidato que habría de ocupar dicho escaño.
Posteriormente, el 4 de marzo de 1995, el Senador Peña Clos formalizó su desafiliación con el P.P.D., y el 3 de abril de 1995 ingresó oficialmente al P.N.P.
El Tribunal de Primera Instancia declaró sin lugar la demanda.
Oportunamente, los demandantes acudieron ante nos para argumentar que el recurso plantea una cuestión cons-titucional sustancial. Con el beneficio de la comparecencia de las partes procedemos a considerar las controversias planteadas.
I
En primer término, es menester aclarar que el caso de autos no plantea problemas jurisdiccionales en cuanto a la aplicabilidad de las doctrinas de legitimación activa, aca-demicidad y cuestión political(1) En atención a que los de-mandantes recurrentes poseen una legitimación activa para incoar la reclamación ante nos; a que este caso no plantea una cuestión política que requiera nuestra autoli-mitación judicial, y al no ser académica dicha controversia, podemos resolver la controversia planteada ante nos.
*831En síntesis, debemos determinar la consecuencia jurí-dica de que un legislador que advino a su posición en vir-tud de la ley de minorías, y posteriormente se desafilia de la colectividad política bajo la cual fue nominado como can-didato en las elecciones, se afilia al partido de mayoría. Las alternativas que tenemos ante nos se circunscriben a de-terminar si dicho legislador puede ser expulsado de su po-sición tal y como solicitan los demandantes recurrentes; si corresponde añadir un escaño a la colectividad política que nominó al legislador originalmente para cumplir con las disposiciones constitucionales sobre la representación de minorías, o si dicha desafiliación y nueva afiliación no tiene alcance jurídico constitucional.
Entendemos que en el caso de autos aplica esta última alternativa. Veamos.
Los forjadores de nuestra Constitución entendieron que era de vital importancia para la democracia en nuestro pueblo la representación de las minorías, y por tal razón incluyeron en nuestra Carta Magna la See. 7 del Art. Ill, supra, ed. 1982, págs. 336-338, que dispone en lo perti-nente:
Cuando en una elección general resultaren electos más de dos terceras partes de los miembros de cualquiera de las cáma-ras por un solo partido o bajo una sola candidatura, según am-bos términos se definan por ley, se aumentará el número de sus miembros en los siguientes casos:
a) Si el partido o candidatura que eligió más de dos terceras partes de los miembros de cualquiera o ambas cámaras hubiese obtenido menos de dos terceras partes del total de los votos emitidos para el cargo de Gobernador, se aumentará el número de miembros del Senado o de la Cámara de Representantes o de ambos cuerpos, según fuere el caso, declarándose electos candi-datos del partido o partidos de minoría en número suficiente hasta que la totalidad de los miembros del partido o partidos de minoría alcance el número de nueve en el Senado y de dieci-siete en la Cámara de Representantes. Cuando hubiere más de un partido de minoría, la elección adicional de candidatos se hará en la proporción que guarde el número de votos emitidos para el cargo de Gobernador por cada uno de dichos partidos *832con el voto que para el cargo de Gobernador depositaron en total esos partidos de minoría.
Cuando uno o más partidos de minoría hubiese obtenido una representación en proporción igual o mayor a la proporción de votos alcanzada por su candidato a Gobernador, no participará en la elección adicional de candidatos hasta tanto se hubiese completado la representación que le correspondiese bajo estas disposiciones, a cada uno de los otros partidos de minoría.
Para seleccionar los candidatos adicionales de un partido de minoría, en cumplimiento de estas disposiciones, se considera-rán, en primer término, sus candidatos por acumulación que no hubieren resultado electos, en el orden de los votos que hubie-ren obtenido y, en segundo término sus candidatos de distrito que, sin haber resultado electos, hubieren obtenido en sus dis-tritos respectivos la más alta proporción en el número de votos depositados en relación con la proporción de los votos deposita-dos a favor de otros candidatos no electos del mismo partido para un cargo igual en otros distritos.
Los Senadores y Representantes adicionales cuya elección se declare bajo esta sección serán considerados para todos los fines como Senadores o Representantes por Acumulación.
La Asamblea Legislativa adoptará las medidas necesarias para reglamentar estas garantías, y dispondrá la forma de ad-judicar las fracciones que resultaren en la aplicación de las re-glas contenidas en esta sección, así como el número mínimos de votos que deberá depositar un partido de minoría a favor de su candidato a Gobernador para tener derecho a la representación que en la presente se provee. (Énfasis suplido.)
No surge de las discusiones de la Asamblea Constitu-yente que la intención al incorporarse esta disposición constitucional fuese pretender que se congelara o plasmara el resultado electoral más allá del momento cuando se de-claran electos los legisladores, conforme al escrutinio y a la certificación de la Comisión Estatal de Elecciones. Es en virtud de dichos resultados electorales y su certificación que se constituyen los cuerpos legislativos. Tampoco surge de la discusión en la Asamblea Constituyente que cual-quier cambio por desafiliación y nueva afiliación de un le-gislador, con posterioridad a la determinación de la planti-lla legislativa a la luz de los resultados en los comicios, *833tendría el efecto de requerir ajustes subsiguientes en esa plantilla.
WH
Los cambios de afiliación política no son nada nuevo en nuestro quehacer de pueblo. A través de nuestra historia política moderna hemos tenido varios ejemplos a todos los niveles políticos en los cuales funcionarios que han sido electos en representación de una colectividad política abandonan ésta para afiliarse a otra o para declararse independientes. Tales acciones están constitucionalmente protegidas por el derecho a la libre asociación y a la liber-tad de expresión. El mero hecho de que la posición de Se-nador del Hon. Sergio Peña Clos fuese creada en virtud del Art. Ill, Sec. 7 de la Constitución de Puerto Rico, supra, en nada cambia el derecho inalienable que tiene el señor Peña Clos, como cualquier otro Legislador, a la libertad de ex-presión y a la libertad de asociación que también garantiza nuestra Constitución.
Una vez el Legislador juramenta su escaño, ese legisla-dor se debe antes que nada al pueblo que lo eligió y no al partido que lo nominó, irrespectivamente de la importan-cia que la disciplina de partido tenga en el ejercicio de sus funciones. Todos los legisladores de mayoría o minoría le responden al pueblo y son electos por el pueblo directamente. Aunque un legislador sea nominado por un partido político, su elección, sea por el mecanismo regular o por la aplicación de la ley de minorías, surge como resul-tado de los votos obtenidos por ese candidato; votos que pueden provenir de electores de todos los partidos políticos e inclusive de electores no afiliados.
Rechazamos por antidemocrática e inconstitucional la teoría de que existen dos (2) clases distintas de legislado-*834res, unos que le responden al pueblo y otros que le respon-den al partido: todos le responden al pueblo por igual.
Al respecto, en el Informe de la Convención Constitu-yente, en el que se explica el propósito de la disposición sobre la representación minoritaria, claramente se esta-blece el principio de que la representación se dirige hacia el mandato del pueblo que eligió al funcionario y no hacia el partido político.
Se dispuso en el informe referido que “[e]sta fórmula de garantía a las minorías se ha producido y recomendado por la Comisión como un medio de dar justa interpretación a la voluntad del pueblo y no a como una concesión a partidos políticos”. (Enfasis suplido.) 4 Diario de Sesiones de la Con-vención Constituyente 2596 (1951).
Por otro lado, en La Nueva Constitución de Puerto Rico(2) se expresa en torno a la función del Legislador que:
El representante moderno no está obligado por instrucciones es-trictas, pues no representa solamente a la mayoría que lo eligió, ni al distrito por el cual fue elegido, sino que representa a la totalidad del pueblo, y sólo responde ante su conciencia. Con el sistema de representación proporcional este sano principio se vicia, al dar entrada oficial a los partidos y grupos políticos ... convirtiendo a [los legisladores] de un modo demasiado decidido y casi forzoso, de representantes del pueblo en funcionarios del partido a que deben su elección y al que por ello quedan exce-sivamente subordinados. (Enfasis suplido.)
El ejercicio de la libertad de conciencia al actuar como Legislador, en virtud del mandato concedido por el pueblo que lo elige, tiene un rango superior al del control que so-bre un legislador pueda tener un partido político una vez se pasa del proceso de nominación al proceso postelectoral.
La Asamblea Constituyente estableció en la propia Sec-ción 7 el orden sucesoral que deberá seguirse para comple-tar las posiciones que se adicionan en beneficio de las minorías. Al respecto, se dispuso que se “considerarán, en *835primer término, [los] candidatos por acumulación que no hubieren resultado electos, en el orden de los votos que hubieren obtenido”. De esta forma la Constitución le arre-bata a los partidos políticos el control absoluto sobre las posiciones que se añaden en virtud de la citada Sección 7.
Al respecto dispone la Sección 7, supra, que para selec-cionar los candidatos adicionales de un partido de minoría, bajo las circunstancias que esta sección supone, se conside-rarán en primer término los candidatos por acumulación que no hubieren resultado electos, en el orden de los votos que hubieren obtenido y, en segundo término, sus candida-tos de distrito que tampoco hubiesen resultado electos.
A tenor con el anterior mandato constitucional en las Elecciones Generales de 1992, la C.E.E. certificó como Se-nadores por Acumulación a los Hons. Sergio Peña Clos y Eudaldo Báez Galib. En relación con la naturaleza del cargo que deben ejercer estos funcionarios, se dispuso en la referida Sección 7 que “[l]os Senadores y Representantes adicionales cuya elección se declare bajo esta sección serán considerados para todos los fines como Senadores o Repre-sentantes por Acumulación”. (Enfasis suplido.)
De esta forma, se quiso asegurar que no se crease un rango legislativo inferior en cuanto a las responsabilidades y prerrogativas propias del cargo que ocuparía el Legislador. Las consecuencias que pueda tener una subsi-guiente desafiliación y nueva afiliación de un legislador ya electo a un partido político no pueden ser distintas para un Senador o Representante electo regularmente o electo por la aplicación de la ley de minorías, en virtud de la igualdad en todas sus prerrogativas consagrada en la propia See. 7 del Art. Ill de la Constitución, supra.
Podemos concluir que la forma en que advino Senador el Hon. Sergio Peña Clos no es determinante al momento de discernir si procede o no que se adicione un escaño al P.P.D. para completar la representación minoritaria según esta-blece la See. 7, supra. La propia Constitución establece que *836una vez en su cargo, tales funcionarios ejercerán sus fun-ciones de igual forma que los demás legisladores.
Así quedó establecido un principio de igualdad que ga-rantiza la libertad de actuación de estos legisladores, quie-nes en última instancia responden directamente al pueblo con cuyos votos lograron alcanzar su posición.
Las disposiciones de la See. 7 del Art. Ill, supra, sobre la representación de las minorías han de interpretarse con-juntamente con los derechos fundamentales de libertad de expresión y asociación garantizados por las Sees. 4 y 6, Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1. És-tas reconocen el derecho de un elector, sea o no Legislador, a afiliarse o desafiliarse de un partido político según los dictados de su conciencia.
Procede que en nuestra ineludible función como intér-pretes de nuestra Constitución, y velando porque su espí-ritu democrático no se vulnere, sopesemos el alcance de las disposiciones, aquí en controversia, y determinemos en el más estricto balance de intereses cuál de estos derechos debe prevalecer.
hH HH
Por una parte nos encontramos frente a una disposición constitucional que es uno de los cimientos de nuestro sis-tema democrático de gobierno: la garantía de representa-ción minoritaria. Por otra parte nos encontramos con dos (2) de los derechos constitucionales de más alta enverga-dura: la libertad de expresión y la libertad de asociación.
Al respecto dispone la Constitución en su Art. II, Secs. 4 y 6, supra, ed. 1982, págs. 265 y 274, respectivamente:
Sección 4.
No se aprobará ley alguna que restrinja la libertad de pala-bra o de prensa o el derecho del pueblo a reunirse en asamblea pacífica y a pedir al gobierno la reparación de agravios.
Sección 6
Las personas podrán asociarse y organizarse libremente para *837cualquier fin lícito, salvo en organizaciones militares o cuasi militares.
Entendemos que para una solución justa de la contro-versia planteada ante nos debemos evaluar el alcance de una a la luz de las disposiciones de las otras.
Es incuestionable el alto sitial que tiene en nuestro or-denamiento la representación minoritaria. Sin embargo, es igualmente importante para nuestro desarrollo sociopolí-tico la más absoluta garantía de una libertad de expresión y de asociación.
Un análisis de la discusión que se originó en la Asam-blea Constituyente, en ocasión de plantearse las distintas propuestas sobre la representación minoritaria, no nos arrojan luz sobre la controversia ante nos. Nada se dispuso en la redacción final del Art. Ill sobre su vigencia, y no aparece registro de que se hubiese discutido en el Pleno de la Asamblea Constituyente el sentir de los delegados sobre la aplicabilidad, durante la totalidad del cuatrienio, de las disposiciones sobre la representación de las minorías más allá del momento en que se certifiquen los legisladores electos conforme al resultado electoral.
Es pertinente señalar que, en el orden natural de las cosas, un candidato nominado por un partido político que resulta electo suele mantenerse fiel a los postulados de dicho partido por la totalidad del cuatrienio. Lo que no pode-mos garantizar es que dentro de los constantes cambios económicos, sociales y políticos, y dentro del dinamismo político saludable para nuestro pueblo, esto tenga que ser así siempre.
Si los padres de la Constitución hubieran querido per-petuar la afiliación política de un legislador de minoría du-rante el cuatrienio, debieron incluir como causa de expul-sión de éste dicho cambio de afiliación, o debieron, al menos, establecer en la citada See. 7 del Art. Ill que en tal eventualidad se adicionaría otro legislador para sustituir *838el que se desafilió. Tal disposición no fue incorporada a nuestra Constitución.
Debemos observar en su justa perspectiva el significado real de la determinación a la que llega el Tribunal me-diante la sentencia en el caso de autos. En primer lugar, se cambia por fíat judicial la composición de la Legislatura. Pero más peligroso aún, se abren las puertas para que en el futuro permee la inestabilidad representativa en nues-tra Rama Legislativa.
Al respecto dispone la See. 9 del Art. Ill de la Constitu-ción, L.P.R.A., Tomo 1, ed. 1982, pág. 340, que:
Cada cámara será el único juez de la capacidad legal de sus miembros, de la validez de las actas y del escrutinio de su elec-ción; elegirá sus funcionarios, adoptará las reglas propias de cuerpos legislativos para sus procedimientos y gobierno in-terno; y con la concurrencia de tres cuartas partes del número total de los miembros de que se compone, podrá decretar la expulsión de cualquiera de ellos por las mismas causas que se señalan para autorizar juicios de residencia, en la Sección 21 de este Artículo. (Enfasis suplido.)
El que un legislador cambie de afiliación política clara-mente no da lugar a su expulsión del cuerpo legislativo, según la Constitución. Este Tribunal, buscando una forma de circunvenir esta clara disposición constitucional, y yendo más allá de la certificación de los senadores que re-sultaron electos por mayoría y minoría en los comicios de 1992, pretende adicionar otro senador a la plantilla del Senado sin un fundamento en la Constitución para así hacerlo.
Al decidir que las disposiciones sobre la representación de las minorías al momento cuando se certifican los resul-tados electorales representan una camisa de fuerza que congela durante cuatro (4) años la plantilla legislativa a base de afiliación política, le restamos vigor a nuestra dinámica democrática y política e inclusive permitimos que en el futuro se debilite la posición de las minorías. Imagi-nemos por un momento que la situación del caso de autos *839fuese a la inversa: que un legislador de la mayoría se cam-bie a la minoría. ¿Podríamos eliminar a un legislador de minoría previamente adicionado por el mero hecho de que la minoría ya no lo “necesita” para completar la cuota que por ley se le garantiza? ¿Podría la mayoría exigir una plaza adicional para crear un nuevo balance político?
En caso de que el propio Senador Peña Clos decida re-ingresar al P.P.D., ¿se eliminaría al nuevo integrante que por virtud de la decisión de la mayoría se ha adicionado a la Legislatura? ¿Qué ocurriría si el nuevo Senador adicio-nado por virtud de la decisión de este Tribunal posterior-mente se cambia al partido de mayoría? ¿Concederíamos un nuevo escaño a la minoría?
Peor aún, en caso de que la mayoría perdiese sus dos terceras (2/3) partes por el cambio de un legislador de un partido a otro, ¿se eliminarían todos los legisladores que entraron a sus funciones en virtud de la See. 7, y que fue-ron debidamente juramentados para todos los fines como senadores o representantes por acumulación porque ya ésta no es aplicable?
Entendemos que un ponderado análisis de las interro-gantes anteriormente planteadas nos obliga a concluir que en efecto la controversia ante nos no fue prevista por la Asamblea Constituyente. Sin embargo, la garantía de la representación de las minorías que permea en nuestra Constitución está debidamente asegurada al determinar que ésta rige al momento de certificarse los resultados electorales y en virtud de ellos constituirse la Asamblea Legislativa. De esta forma también garantizamos el inque-brantable derecho a la libertad de expresión y a la libre asociación que son estandartes de la democracia puertorriqueña. Lo que ocurra luego de las elecciones no es ya del control de los partidos políticos. Un gobernador, un alcalde, un legislador, puede desafiliarse del partido que lo nominó y afiliarse a otro partido y por ello no pierde su posición de servidor público. No procede adicionar nuevas *840posiciones electivas ante estas situaciones irrespectiva-mente de los partidos políticos involucrados. El remedio en tales situaciones, si alguno, lo tiene el pueblo al juzgar positiva o negativamente lo ocurrido. Lo contrario repre-sentaría una coacción a la democracia. Concurrimos con la sentencia al mantenerse en su escaño al Senador Peña Clos, pero disentimos al requerirse que se adicione otro Senador a la plantilla del Senado.

 Al respecto, véanse: P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995); Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992); C.E.E. v. Depto. de Estado, 134 D.P.R. 927 (1994); Noriega Rodríguez v. Jarabo, 136 D.P.R. 497 (1994), y Baker v. Carr, 369 U.S. 186 (1962).


 La Nueva Constitución de Puerto Rico, Escuela de Administración Pública, Río Piedras, Ed. U.P.R., 1954, págs. 259-260.